Appeal by the defendant from two judgments of the County Court, Suffolk County (Seidell, J.), both rendered July 18, 1984, convicting him of robbery in the first degree under indictment No. 3023/83, and robbery in the first degree under indictment No. 102/84, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
*625The defendant failed to seek to vacate his pleas prior to sentence. Therefore, his claim that the court should have conducted a further inquiry as to the existence of a possible affirmative defense to robbery in the first degree has not properly been preserved for appellate review, and we decline to reach this issue in the interest of justice (see, People v Hernandez, 78 AD2d 816). In any event, the mere fact that a defendant’s allocution may not have established all of the essential elements of the crime to which he enters a plea of guilty is not, in itself, necessarily fatal with respect to the propriety of the plea (see, People v Johnson, 118 AD2d 1005).
Nor are we inclined to disturb the sentences imposed, which had been agreed to during plea negotiations (see, People v Kazepis, 101 AD2d 816). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.